The opinion of the court ivas filed
Per Curiam.
The original bill declares “ that the said medicines have been and are distinguished by (lie names of ‘ Samaritan’s Gift,’and ‘ Samaritan’s Root and Herb Juices,’ and that the said names are the trade-marks of the same together with certain labels and wrappers hereto annexed marked ‘Exhibit A,’ and bjr said trade-marks the same are distinguished from all other compound medicines.”
It does not aver an imitation or similarity in the appearance of the labels and wrappers. An examination of the two shows they are quite dissimilar in names and appearance. It is true each has the word “ Samaritan,” but in such different form and combination of -words as to preclude one medicine being taken for the othei. We do not think the amended bill removes the difficulty of the appellant. The appropriation of the word “ Samaritan ” in one combination of words does not prevent its being used in all other combinations.
Decree affirmed and appeal dismissed at the costs of the appellant.